UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA
No. 19 CR Soa, EX Al]

Judge Sunil R. Harjani

Ve

TRISTAN CLANTON, et al.

PROTECTIVE ORDER GOVERNING DISCOVERY

Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.
16(d), it is hereby ORDERED:

1; All of the materials provided by the United States in preparation for, or
in connection with, any stage of the proceedings in this case (collectively, “the
materials”) are subject to this protective order and may be used by defendants and
defendants’ counsel (defined as counsel of record in this case) solely in connection
with the defense of this case, and for no other purpose, and in connection with no
other proceeding, without further order of this Court.

2. Each defendant and his counsel shall not disclose the materials or their
contents directly or indirectly to any person or entity other than persons consulted,
appointed, or employed to assist in the defense, persons who are interviewed as
potential witnesses, counsel for potential witnesses, and other persons to whom the
Court may authorize disclosure (collectively, “authorized persons”). Potential
witnesses and their counsel may be shown copies of the materials as necessary to

prepare the defense, but may not retain copies without prior permission of the Court.
3. Defendants, defendants’ counsel, and authorized persons shall not copy
or reproduce the materials except in order to provide copies of the materials for use
in connection with this case by defendants, defendants’ counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the
original materials.

4. Defendants, defendants’ counsel, and authorized persons shall not
disclose any notes or records of any kind that they make in relation to the contents of
the materials, other than to authorized persons, and all such notes or records are to
be treated in the same manner as the original materials.

5. Before providing materials to an authorized person, defense counsel
must provide the authorized person with a copy of this Order.

6. Upon conclusion of all stages of this case, all of the materials and all
copies made thereof shall be disposed of in one of three ways, unless otherwise
ordered by the Court. The materials may be (1) destroyed; (2) returned to the United
States; or (3) retained in defense counsel's case file. The Court may require a
certification as to the disposition of any such materials. In the event that the
materials are retained by defense counsel, the restrictions of this Order continue in
effect for as long as the materials are so maintained, and the materials may not be
disseminated or used in connection with any other matter without further order of

the Court.
7. To the extent any material is produced by the United States to
defendants or defendants’ counsel by mistake, the United States shall have the right
to request the return of the material and shall do so in writing. Within five days of
the receipt of such a request, defendants and/or defendants’ counsel shall return all
such material if in hard copy, and in the case of electronic materials, shall certify in
writing that all copies of the specified material have been deleted from any location
in which the material was stored.

8. The restrictions set forth in this Order do not apply to documents that
are or become part of the public court record, including documents that have been
received in evidence at other trials, nor do the restrictions in this Order limit defense
counsel in the use of discovery materials 1n judicial proceedings in this case.

9, Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

Ma be.

SUNIL R. HARJANI
Magistrate Judge
United States District Court
Northern District of Illinois

Date: | l l 7
